NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 07a0714n.06
                               Filed: October 3, 2007

                                               Case No. 06-3329

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

 TERRY HRONEK,
                                                               )
             Petitioner-Appellant,                             )
                                                               )        ON APPEAL FROM THE
                   v.                                          )        UNITED STATES DISTRICT
                                                               )        COURT FOR THE NORTHERN
 UNITED STATES OF AMERICA,                                     )        DISTRICT OF OHIO
                                                               )
       Respondent-Appellee.                                    )
 _______________________________________                       )

BEFORE: BATCHELDER and DAUGHTREY, Circuit Judges; ROSEN,* District Judge.

         ALICE M. BATCHELDER, Circuit Judge. A federal grand jury indicted Terry Hronek

and two co-defendants for conspiracy to possess marijuana with the intent to distribute, in violation

of 21 U.S.C. §§ 846 & 841(a)(1), and money laundering, in violation of 18 U.S.C. §

1956(a)(1)(B)(i). Hronek pleaded guilty to both counts of the indictment and the court sentenced

him to 125 months in prison. The plea agreement required him to forfeit various properties,

including a home located on Lake Rockwell Road in Ravenna, Ohio. Hronek’s lawyer had

erroneously advised Hronek that he would be able to repurchase this home and the government had

also indicated that such a repurchase was possible. But after signing the plea agreement and pleading

guilty, Hronek discovered that 21 U.S.C. § 853(h) prohibited him from repurchasing forfeited

property. On December 19, 2002, the district court filed its 35-page final order of forfeiture.


         *
          Honorable Gerald E. Rosen, United States District Judge for the Eastern District of Michigan, sitting by
designation.
        Following an unsuccessful direct appeal, Hronek moved the district court to “Vacate, Set

Aside, or Correct Sentence,” pursuant to 28 U.S.C. § 2255, based on “ineffective assistance of

counsel during plea negotiations,” due process violations, newly-discovered evidence, and United

States v. Booker. The district court denied the petition, explaining that Hronek was not prejudiced

by his lawyer’s ignorance about the forfeiture laws because “the letters petitioner provides in which

his attorney discusses the erroneous application of the forfeiture laws are all dated after he entered

his plea,” and “[o]ther than petitioner’s self-serving affidavit, there is simply no evidence that

petitioner’s counselor provided erroneous advice prior to the time he changed his plea.” The court

also found that “the vacation taken by petitioner’s attorney did not result in ineffective assistance of

counsel. Rather, it was petitioner’s own inability to provide assistance, which resulted in the

government ceasing its cooperation efforts with petitioner.” The court found that Hronek had

procedurally defaulted on his alleged due process violations by failing to raise them on direct appeal,

and that his alleged “newly discovered evidence” was neither newly discovered nor exculpatory.

Finally, the court explained that Booker does not apply retroactively. Hronek appealed.

        After carefully reviewing the record, the law, and the parties’ briefs, we conclude that the

district court’s opinion correctly sets out the applicable law and correctly applies that law to the facts

contained in the record. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                    2